NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                              SEP 12 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
RYAN S. J. PRICE,                                No.   17-35621

              Plaintiff-Appellant,               D.C. No. 9:16-cv-00123-JCL

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding

                      Argued and Submitted August 30, 2018
                               Seattle, Washington

Before: McKEOWN, W. FLETCHER, and GOULD, Circuit Judges.

      Ryan Price (“Price”) appeals the district court’s order affirming the denial of

his application for disability insurance benefits and supplemental security income

under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-433, §§ 1381-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1383(c). We have jurisdiction under 28 U.S.C. § 1291. We review the district

court’s order de novo. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). We

affirm.

      In May 2013, Price, who suffers from schizoaffective disorder, applied for

disability insurance benefits and supplemental security income. Price’s

applications were denied, and he requested reconsideration and a hearing. On June

5, 2015, the ALJ issued a decision finding Price was not disabled. Price’s request

for review from the Appeals Council was denied, and the district court affirmed the

ALJ’s decision.

      Price argues that the ALJ erred in concluding that he did not meet a listed

disability. At step three of the Social Security sequential disability assessment, an

ALJ is required to determine whether a claimant’s impairments meet or are

medically equivalent to any of a number of listed impairments that are so severe

they compel a per se finding of disability. See 20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). Substantial evidence, including medical testimony “consistent

with other independent evidence in the record,” supported the ALJ’s determination

that Price did not meet a listing or combination of listings. Tonapetyan v. Halter,

242 F.3d 1144, 1149 (9th Cir. 2001). Furthermore, the ALJ was not required to

credit Price’s testimony regarding the severity of his disabilities because the record


                                          2
contained evidence from treating sources questioning the severity of Price’s

symptoms, and indicating that his symptoms improved with treatment. See

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). Thus, the ALJ’s

determination that Price’s impairment did not match a listed disability was

supported by substantial evidence.

      Price also challenges the ALJ’s finding that he was capable of performing

other work existing in significant numbers in the national economy. 20 C.F.R.

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v). The ALJ’s finding relied on testimony

from a vocational expert (“VE”). Because the ALJ’s hypothetical accurately

reflected Price’s functional limitations, the ALJ properly relied on the VE’s

testimony in concluding that Price was capable of performing other work existing

in significant numbers in the national economy, and therefore was not disabled.

Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988).

      AFFIRMED.




                                          3